  Case 1:19-cr-00297-ELR-JSA Document 20 Filed 08/19/19 Page 1 of 17




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

 UNITED STATES OF AMERICA,                        CRIMINAL INDICTMENT
                                                  NO.1:19-CR-00297-ELR-JSA
 v.
 TODD CHRISLEY, JULIE CHRISLEY
 and PETER TARANTINO
                                                  Magistrate Judge Anand
 Defendants.


                                     ORDER

      I. A pretrial conference shall be held in this case on Thursday, September 5,

2019 at 10:00 a.m., before the undersigned Magistrate Judge in Courtroom 1875, 18th

Floor, United States Courthouse, 75 Ted Turner Drive, S.W., Atlanta, Georgia 30303.

Counsel who will actually handle the trial of the case must be present. The defendants

need not be present. N.D. Ga. CrR. 17.1.

      Please note that it shall be the responsibility of Defendants= counsel to notify

the office of the undersigned and counsel for the Government if no pretrial motions

shall be filed and/or no pretrial conference is required.

      II. Prior to the above-scheduled conference, the following shall occur:
   Case 1:19-cr-00297-ELR-JSA Document 20 Filed 08/19/19 Page 2 of 17




             A. The parties shall confer regarding the probable disposition of the case,

scheduling problems, resolution of issues related to discovery production and the

mechanics thereof, possible motions, and possible stipulations of law and fact,

pursuant to N.D. Ga. CrR. 12.1D.

             B.   Upon the defendant=s request, the government shall permit the

defendant to inspect and copy discoverable matter, including but not limited to, all

Rule 16 materials, all search warrants and affidavits, consent forms for any searches

that the defendant arguably has standing to challenge, Miranda rights and waiver of

Miranda rights forms, and photographs from which identification of the defendant was

made. If the government has discoverable materials not immediately available locally,

it shall advise the defendant of the existence and nature of the items.

N.D. Ga. CrR. 16.1.

      In accordance with FED. R. CRIM. P. 12(b)(4), the government shall enumerate

and describe with particularity the existence and nature of all items seized during any

search that the defendant arguably has standing to challenge, including specifying

where such items were seized during said search.1 Where reciprocal discovery is


      1
        Pursuant to N.D. Ga. CrR. 16.1, at arraignment the government is required to
provide the defendant with an inventory of all items seized from the defendant by law
enforcement officials which the government expects to introduce at trial.

                                          2
  Case 1:19-cr-00297-ELR-JSA Document 20 Filed 08/19/19 Page 3 of 17




requested by the government, the attorney for the defendant shall personally advise

the defendant of the request, the defendant=s obligations thereto, and the possibility of

sanctions, including exclusion of any such evidence from trial, for failure to comply

with the Rule. See FED. R. CRIM. P. 16(b) and (d); N.D. Ga. CrR. 16.1.

             C. A party desiring to inspect and copy any materials which were not

available initially shall be permitted to do so in accordance with the Local Rules.

N.D. Ga. CrR. 16.1.

             D. All discovery of materials known by the parties or their agents to exist

shall be completed within the times contemplated by this order unless a modifying

order is entered upon motion made under N.D. Ga. CrR. 16.1 or FED. R. CRIM. P. 16(d).

The parties shall document, independent of their personal recollection, compliance

with requests and orders for discovery.

      III. Filing Pretrial Motions

      The parties are reminded that pretrial disclosure in criminal cases generally is

governed by FED. R. CRIM. P. 16 or pursuant to case law, such as Brady v. Maryland,

373 U.S. 83 (1963), and that the government ordinarily has no basis upon which to




The government SHALL furnish the affected defendant with such an inventory.

                                           3
  Case 1:19-cr-00297-ELR-JSA Document 20 Filed 08/19/19 Page 4 of 17




object. The local rules require any party seeking relief through a motion to confer

with opposing counsel in an attempt to resolve disputed matters prior to the filing of

motions related thereto. N.D. Ga. CrR. 12.1.D. Moreover, FED. R. CRIM. P. 16 directs

that the government must produce discoverable material upon only a Arequest@ of the

defendant.

      Therefore, counsel are DIRECTED to NOT file any motion for materials or

information or other relief that: (1) the opposing party has agreed to provide, or (2) the

party is entitled to inspect and copy under applicable criminal rules and case law,

UNLESS the attorney certifies to the court in writing that: (1) the materials have been

requested from the opposing party or the motion for other relief has been discussed

with the counsel for the opposing party, and (2) the opposing counsel declines to

provide the materials/information/relief requested. If counsel believes it is necessary

to document what is requested from, or agreed to by, the government, he or she may

do so by letter to opposing counsel, without filing or copying such letter with the Court.

Counsel also may re-label his or her standard motions as ARequests@ and serve them

on opposing counsel, but NOT file them with the Clerk=s Office or the Court. Or,

counsel may file with the Clerk a certification that the defendant had served the

government with a discovery request, and keep the original discovery request in his or


                                            4
  Case 1:19-cr-00297-ELR-JSA Document 20 Filed 08/19/19 Page 5 of 17




her file, to be filed with the Clerk only upon the need to use the request in court, similar

to the practice in civil cases. See N.D. Ga. R. 5.4 and 26.3. The Court WILL discuss

any such requests at the pretrial conference. The requests, certificates or letters may

later be used to support a motion for sanctions or to compel, if the opposing party fails

to comply with his or her legal obligations or agreements. See FED. R. CRIM. P.

16(d)(2).

      If, after consultation and failure to reach an agreement with opposing counsel,

counsel files a motion for materials or information outside the scope of

FED. R. CRIM. P. 16 and relevant case law, he or she shall do so ONLY by making a

particularized showing that relates to the facts of this case.

      IV. Standard Rulings

      The following rulings are made in this case and are intended only to obviate

the need for standard, non-particularized motions on these subjects. Any party

who disagrees with these standard rulings may file, within the time allowed for filing

motions, see N.D. Ga. CrR. 12.1(B), a particularized motion for relief therefrom,

including a motion to compel or for a protective order.

             A. Discovery Materials: Upon request of the defendant, the government

is directed to provide to the defendant all materials and information falling within the


                                            5
  Case 1:19-cr-00297-ELR-JSA Document 20 Filed 08/19/19 Page 6 of 17




scope of FED. R. CRIM. P. 16 and N.D. Ga. CrR. 16.1, including but not limited to an

inventory of all items seized from the defendant by law enforcement officials which

the government intends to introduce at trial. The government has a continuing duty to

disclose any evidence that is subject to discovery or inspection. United States v.

Jordan, 316 F.3d 1215, 1249 (11th Cir. 2003); FED. R. CRIM. P. 16(c).

             B.   Discovery and Disclosure of Evidence Arguably Subject to

Suppression and of Evidence Which is Exculpatory and/or Impeaching:               Upon

request of the defendant, the government is directed to comply with

FED. RS. CRIM. P. 12 and 16, by providing notice as specified in section II.B, supra.

The government also is directed to provide all materials and information that are

arguably favorable to the defendant in compliance with its obligations under Brady v.

Maryland, 373 U.S. 83 (1963); Giglio v. United States, 405 U.S. 150 (1972); and their

progeny. Exculpatory material as defined in Brady and Kyles v. Whitley, 514 U.S.

419, 434 (1995), shall be provided sufficiently in advance of trial to allow a defendant

to use it effectively. Impeachment material must be provided no later than production

of the Jencks Act statements.

             C. Rule 404(b): Upon request of the defendant, the government is

directed to provide to the defense a summary of any evidence it intends to offer of


                                           6
  Case 1:19-cr-00297-ELR-JSA Document 20 Filed 08/19/19 Page 7 of 17




other crimes, wrongs or acts pursuant to FED. R. EVID. 404(b). The 404(b) evidence

shall be provided to the defense as soon as practicable after the government has

determined to use such evidence, subject to the following deadlines: If the 404(b)

evidence pertains to acts or conduct of the defendant which is alleged to have occurred

within the Northern District of Georgia, the summary required to be provided under

this heading and the rule shall be provided no later than fourteen (14) days before

trial. If the acts or conduct is alleged to have occurred outside the Northern District of

Georgia, the summary required to be provided under this heading shall be provided no

later than twenty-one (21) days before trial.

             D.    Preservation of Evidence and Handwritten Notes of Agents:

The government is directed to preserve all evidence and handwritten notes of law

enforcement officers pertaining to this case and the defendant. Notwithstanding this

provision, if the government wishes to destroy contraband drug evidence in

conformance with the procedures set forth in 28 C.F.R. ' 50.21, the government must

first give each affected defendant notice in writing of the intended contraband

destruction. Said notice shall not be given earlier than fourteen (14) days after the

entry of this Order. Any defendant shall have fourteen (14) days after the date of the

notice to file a written objection to the proposed contraband destruction. If no


                                            7
  Case 1:19-cr-00297-ELR-JSA Document 20 Filed 08/19/19 Page 8 of 17




objections are filed and the government otherwise has complied with any applicable

protocol under 28 C.F.R. ' 50.21, the government may destroy the excess contraband.2

             E. Examination and Testing of Physical Evidence: The defendant shall

be allowed to examine and test physical evidence under reasonable conditions which

maintain the integrity of the evidence.

             F.   Monitored Phone Calls of an In-Custody and All Electronic

Recordings of Defendant: The government shall disclose to the defendant if it has

heard, used, or intends to use, any monitored phone calls made by the defendant while

in custody, and shall disclose to defendant all electronic monitoring of the defendant

in accordance with FED. R. CRIM. P. 16 and 18 U.S.C. ' 2500, et seq. (Title III).

A defendant is not entitled to the recorded conversations of co-defendants or others to

which he/she was not a party, unless required to be produced by Rule 16, the Jencks

Act, or Brady and/or Giglio.

             G.   Identification Materials: The government shall disclose to the

defense the circumstances under which any photographic or lineup identification of



      2
         The government is reminded that the provisions of this Order apply only to
parties presently before the Court and not to defendants who have not been
apprehended or who are subsequently charged in this case.

                                          8
  Case 1:19-cr-00297-ELR-JSA Document 20 Filed 08/19/19 Page 9 of 17




the defendant was made and shall provide the defendant with copies of any

photographs used to make any identification.

             H. Charts and Summaries: The government shall produce any charts

or summaries to be used in its opening statement or presentation of its case-in-chief at

trial no later than three (3) business days before trial. The defendant shall produce

any charts and summaries to be used in his or her opening statement no later than three

(3) business days before trial. All other charts and summaries shall be produced to the

other party at least one (1) business day prior to their use. As used in this paragraph,

the term Asummaries@ excludes summaries of expert testimony which must be

disclosed upon request under FED. R. CRIM. P. 16(a)(1)(G); expert summaries are due

to be disclosed in the time provided for discovery.

             I. Jencks Act (18 U.S.C. ' 3500): The Court has no authority to order

the government to provide Jencks Act material at any time prior to the completion of

direct examination of the government witness at issue. Jordan, 316 F.3d at 1227 n.17,

1251 & n.78. The Court strongly encourages the government to disclose Jencks Act

material before the pretrial hearing or trial at which the witness will be called to testify.

Any agreement between the parties to provide early Jencks Act material may be




                                             9
  Case 1:19-cr-00297-ELR-JSA Document 20 Filed 08/19/19 Page 10 of 17




memorialized orally at the pretrial conference or by letter agreement between the

parties. The government is ORDERED to comply with the Jencks Act.

              J. Names of Unindicted Co-Conspirators: If there is a conspiracy count

in the indictment or if the government intends to rely on FED. R. EVID. 801(d)(2)(E) to

introduce co-conspirator statements, the government is directed to provide the

defendant with the names of unindicted co-conspirators known to the government, but

not with statements made by co-conspirators or with their address or other identifying

information, unless required by the Jencks Act, Brady and/or Giglio.

              K. Identification of Government Witnesses:           Upon request of the

defendant, the government is required to provide the names of all expert witnesses,

along with other information and materials required by FED. R. CRIM. P. 16(a)(1)(F)

and (G) and FED. RS. EVID. 702, 703, and 705.

       No party is required to provide a list of its other witnesses in advance of trial

unless otherwise compelled by law. The Court will entertain a motion for a witness

list only if it is particularized to the facts of this case.

              L. Bruton Issues:       The government shall disclose to the defendant and

the Court whether it anticipates introduction at trial of a co-defendant=s statement that

inculpates the defendant, within the meaning of Bruton v. United States, 391 U.S. 123


                                              10
 Case 1:19-cr-00297-ELR-JSA Document 20 Filed 08/19/19 Page 11 of 17




(1968). At the pretrial conference, the government shall be prepared to announce

whether, if both defendants opted to go to trial, they could not be tried jointly since

the co-defendant=s statements could not be properly redacted to comply with the

Supreme Court=s directive in Gray v. Maryland, 523 U.S. 185 (1998).

             M. Motions to Sever Defendants Under FED. R. CRIM. P. 14(a) Due to

Prejudicial Overspill:    Severance under FED. R. CRIM. P. 14 where there is an

allegation of undue prejudice from a joint trial due to prejudicial Aoverspill@ is

warranted only when a defendant demonstrates that a joint trial will result in Aspecific

and compelling prejudice@ to his or her defense. Compelling prejudice occurs when

the jury is unable, even after proper instruction from the trial court, Ato separately

appraise the evidence as to each defendant and render a fair and impartial verdict.@

United States v. Liss, 265 F.3d 1220, 1228 (11th Cir. 2001). The trial court is

empowered to sever defendants or counts after the commencement of the trial under

Rule 14 if manifest necessity so requires. United States v. Butler, 41 F.3d 1435, 1441

(11th Cir. 1995). Therefore, any motion for severance on grounds of prejudicial

overspill should not be filed unless it sets out specific, individualized grounds as to

why the defendant is unduly prejudiced by a joint trial with others.




                                          11
 Case 1:19-cr-00297-ELR-JSA Document 20 Filed 08/19/19 Page 12 of 17




             N.   Reserving Right to File Additional or Out-of-Time Motions:

Motions for an extension of time to file pretrial motions are not granted as a matter of

right, but must be based on good cause shown. Any motion to file additional or out-

of-time motions must contain a particularized statement of the existence of good cause

to file such a motion, must identify the specific motion or motions that may be filed,

a statement of the position of opposing counsel, and be accompanied by a proposed

order which includes appropriate language excluding any delay under the Speedy Trial

Act, 18 U.S.C. ' 3161, et seq.

             O. Motion to Adopt Motions of Co-Defendants: No motion to adopt

one or more motions of a co-defendant shall be filed unless it is accompanied by a

statement specifically demonstrating the standing of the adopting party to seek the

relief requested in each motion sought to be adopted. A motion to adopt shall only

seek to adopt a single motion of a co-defendant; moving to adopt multiple motions,

even of the same co-defendant, requires the filing of a separate motion to adopt as to

each motion. As to any motion sought to be adopted, the adopting defendant must

either (1) specifically identify the motion sought to be adopted by its docket number

in CM/ECF (preferred); or (2) include as an attachment to the motion to adopt a copy

of at least the front page of the motion sought to be adopted. The motion must


                                          12
 Case 1:19-cr-00297-ELR-JSA Document 20 Filed 08/19/19 Page 13 of 17




otherwise comply with the requirements of N.D. Ga. CrR. 12.1.C. Any motions to

adopt not filed in compliance with this paragraph shall be denied.

             P. Motion for Reciprocal Discovery: If the defendant has requested

discovery, upon request of the government following its compliance with its

FED. R. CRIM. P. 16(a)(1)(E) obligations, the defendant is required to provide

discovery materials and information in accordance with FED. R. CRIM. P. 16(b) and

N.D. Ga. CrR. 16.1.

      Subject to the above instructions:

             (1) Unless otherwise extended by the undersigned or the District Judge to

whom this case is assigned for trial, the parties shall file with the Clerk within (14)

days after arraignement any necessary pretrial motions pursuant to N.D. Ga. CrR.

12.1A and B and 16.1 and N.D. Ga. R. 5.1.A, 7, 10 and 11.

             (2)   Each motion other than a motion to adopt shall contain a

certification that counsel conferred with opposing counsel concerning the subject

matter of the motion but was unable to reach agreement on the resolution of the

issue therein. N.D. Ga. CrR. 12.1D.

      V. Procedure at Pretrial Conference

             A. Government counsel shall be prepared to discuss:


                                         13
 Case 1:19-cr-00297-ELR-JSA Document 20 Filed 08/19/19 Page 14 of 17




                   1.    The circumstances surrounding any arrest of the
                         defendant;
                   2.    The circumstances surrounding any identifications
                         made of the defendant;
                   3.    The circumstances surrounding any statements made
                         by the defendant to law enforcement or other
                         government agents; and
                   4.    The circumstances surrounding any searches or
                         seizures that resulted in evidence that the Government
                         intends to use against the defendant.
                   5.    Whether it intends to introduce any evidence pursuant
                         to FED. R. EVID. 404(b).
                   6.    Whether it intends to introduce any expert testimony.

            B. Where possible, the undersigned will rule orally on any motions that

have been filed. The rulings will be noted on the docket sheets and the docket of the

case.

            C. Evidentiary hearings will be scheduled.

            D. Counsel also shall be prepared to discuss the following:

                   1.    Evidentiary and other legal issues they anticipate may
                         arise at trial;
                   2.    Probability of disposition of the case without trial;
                   3.    Problems relating to the scheduling of trial; and
                   4.    Whether any facts can be stipulated.

            E. Failure to respond to a motion after being directed to do so within

fourteen (14) days thereafter or at such time as set by the Magistrate Judge may be




                                        14
  Case 1:19-cr-00297-ELR-JSA Document 20 Filed 08/19/19 Page 15 of 17




considered as indicating there is no opposition to the motion. N.D. Ga. R.7.1.B;

N.D. Ga. CrR. 12.1.B.

             F. Failure by a party to raise defenses or objections or make motions as

specified in FED. R. CRIM. P. 12(b)(3)(A)-(D) shall constitute a waiver thereof, unless

good cause for such failure is shown.3

             G. When a party fails to supplement or perfect a motion within the time

afforded after having requested or been given an opportunity to supplement or perfect

said motion, the court may deem the original motion abandoned or withdrawn.

      VI. Rescheduling of the Pretrial Conference

      The pretrial conference may be continued only by order of the Court. A party

seeking to continue a pretrial conference must first confer with all other counsel

representing parties in this case to determine whether all parties consent to the

continuance. If all parties consent to the rescheduling of the pretrial conference, the

party seeking the continuance should then contact the undersigned Magistrate Judge=s



      3
         A motion is not necessary to protect a party=s right to Rule 16 discovery
materials and information so long as the party seeking protection complies with the
procedure set forth in this Order. See FED. R. CRIM. P. 12(b)(3)(E).

                                         15
 Case 1:19-cr-00297-ELR-JSA Document 20 Filed 08/19/19 Page 16 of 17




Courtroom Deputy Clerk to request to reschedule the pretrial conference, and if said

request is granted, to set a new date and time for the conference.

      If a party seeking to continue a pretrial conference cannot obtain the consent of

all parties in this case, a written motion specifying the reasons for the continuance

must be filed with the Clerk and a courtesy copy served on the undersigned at least

one (1) business day prior to the pretrial conference. Any consent continuance or

motion to continue the pretrial conference shall be accompanied by a proposed order

which includes the following: (1) a place for the entry of any rescheduled date and

time to hold the pretrial conference, and (2) the following language for the Court=s

consideration:

            ( ) The delay between the original and rescheduled pretrial
      conferences shall be excluded from Speedy Trial Act calculations
      because the Court finds that the reason for the delay was for good cause
      and the interests of justice in granting the continuance outweigh the
      public=s and the defendant=s rights to a speedy trial. 18 U.S.C. ' 3161, et
      seq.

            ( ) The delay between the original and rescheduled pretrial
      conferences shall not be excluded for Speedy Trial Act purposes.
      18 U.S.C. ' 3161, et seq.

             ( ) The Court finds that due to the extensive discovery in this
      case, it was necessary to extend the time for the defendants to file pretrial


                                          16
Case 1:19-cr-00297-ELR-JSA Document 20 Filed 08/19/19 Page 17 of 17




    motions, and accordingly, postpone the holding of the initial pretrial
    conference. The Court finds that the interests of justice in continuing the
    pretrial motions deadline and in holding the pretrial conference
    substantially outweigh the interests of the public and defendants in the
    speedy resolution of this matter, and thus the Clerk is directed to count as
    excludable any delay occurring in extending the motions deadline and the
    holding of the pretrial conference. 18 U.S.C. ' 3161, et seq.

    IT IS SO ORDERED this 19th day of August, 2019.


                                     ____________________________________
                                     JUSTIN S. ANAND
                                     UNITED STATES MAGISTRATE JUDGE




                                        17
